Opinion filed October 27, 2005












 








 




Opinion filed October 27, 2005
 
 
 
 
 
 
                                                                                                In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00197-CV 
                                                    __________
 
                  TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant
 
                                                             V.
 
                                    TEDDY
JOE PURCELL, Appellee
 

 
                                         On
Appeal from the 358th District Court
 
                                                           Ector
County, Texas
 
                                                Trial Court Cause No. D-118,601
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
The Texas Department of Public Safety has filed in
this court a motion to dismiss its appeal. 
In the motion, the Department states that it no longer wishes to
appeal.  The motion is granted.
The appeal is dismissed.
 
October
27, 2005                                                                    PER
CURIAM
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.